Citation Nr: 0708422	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-21 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served with the United States Coast Guard from 
April 1972 to December 1975.  He died in January 1998.  The 
appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision from 
the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the appellant requested that she be 
represented by one of two veteran service organizations.  In 
March 2006, she sent a letter explaining the procedures for 
appointing a representative and that to allow representation 
she needed to submit the enclosed VA Form 21-22 (Appointment 
of Veterans Service Organization as Claimant's 
Representative)  The appellant did not return the requisite 
documentation.  The Board will proceed with appellate review.

Subsequent to the issuance of the most recent supplemental 
statement of the case in August 2005, the appellant again 
submitted a copy of a Navy Unit Commendation certificate 
awarded to the veteran, but this award was previously 
submitted and considered twice by the RO.  Accordingly, there 
is no necessity for a remand for consideration of this 
recently submitted evidence consistent with 38 C.F.R. § 
20.1304 (2006). 


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in January 1998 was caused by brain death 
secondary to intracerebral hematoma.  Acquired 
Immunodeficiency Syndrome (AIDS) and hepatitis were noted to 
have contributed to the veteran's death.

2.  The evidence does not create a relationship between the 
cause or contributing causes of the veteran's death, 
intracerebral hematoma, AIDS, or hepatitis; any disease or 
disability that was manifested in, or related to, his period 
of active service; or his service-connected status post 
fracture of the right fifth proximal phalanx and 
metacarpophalangeal joint and mixed headaches, both rated 
noncompensable.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's demise.  38 U.S.C.A. §§ 107, 1310, 5103, 
5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 3.159, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

As required by the 38 U.S.C.A. § 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court also held that the VCAA notice requirements in a claim 
of service connection must also include provisions, 
pertaining to the degree of disability and the effective date 
of the disability in the event of the award of service 
connection.

In this case, the initial notice letter sent to the appellant 
in November 2004 preceded the initial adjudication of the 
claim.  As such, the Board finds no defect with the timing of 
the notice letter.

Here, the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her 
claim.  She was also apprised of the information VA would 
provide and what she was expected to provide.  The appellant 
was asked to submit any evidence in her possession to 
substantiate her claim.  The appellant was not, however, 
provided with notice of the type of evidence necessary to 
establish an effective date for the issue on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice provided to the appellant on 
this issue, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the 
appellant's claim is denied, there will be no effective date 
assigned, and as such, there can be no possibility of any 
prejudice to the claimant. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, 
the evidence includes the veteran's service personnel 
records, treatment records of the veteran, the veteran's 
death certificate, and statements from the appellant.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

B.  Analysis

The veteran's service medical records are negative for any 
findings, complaints or treatment of intracerebral hematoma, 
AIDS, or hepatitis.  He was in receipt of noncompensable 
ratings for service-connected status post fracture of the 
right fifth proximal phalanx and metacarpophalangeal joint 
and mixed headaches, both rated noncompensable.  The 
veteran's death certificate indicates that he died on January 
[redacted], 1998, of brain death secondary to intracerebral hematoma.  
AIDS and hepatitis were noted to have contributed to the 
veteran's death.  

In order for service connection for the cause of the 
decedent's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service- 
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

The available evidence in this case indicates that the 
veteran died on January [redacted], 1998, at age 46, over 22 years 
after service discharge.  The record is devoid of any 
evidence indicating the presence of intracerebral hematoma, 
AIDS or hepatitis until many years after service; there is no 
evidence showing that these conditions were in any way 
related to service; or that his death was related to service; 
or to the veteran's service-connected status post fracture of 
the right fifth proximal phalanx and metacarpophalangeal 
joint and mixed headaches, both rated noncompensable.  
Service connection for the cause of the veteran's death must 
be denied.

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).   

The appellant also contends that the veteran served on active 
duty in the Navy in the Southwest Asia theater of operations 
during the Persian Gulf War, and probably contracted the 
conditions which led to his death while serving in the 
Persian Gulf.  To support this, she submitted a Navy Unit 
Commendation certificate awarded to the veteran for 
meritorious service during Operation Desert Shield, Operation 
Desert Storm, and Operation Desert Sortie.  This certificate 
is dated February 20, 1992, and signed by the Commander of 
Military Sealift Command (MSC).  The Board notes that the 
Department of the Navy awarded the MSC a Navy Unit 
Commendation certificate for its contributions during the 
Persian Gulf War.  However, all MSC ships serving at that 
time were crewed by merchant seamen and federal civilian 
personnel.  In fact, on the veteran's application for 
nonservice-connected pension benefits in August 1996, he only 
listed military service from April 1972 to December 1975, and 
noted that he was last employed as a merchant seaman with 
MSC.  Therefore, further development to determine if the 
veteran had additional periods of service is not necessary.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


